                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

       UNITED STATES OF AMERICA,               )
                                               )
                                               )
                                               )
                       v.                      )      Criminal No. 07-100
                                               )
       FREDDIE MILLER,                         )
                                               )
                       Defendant.              )

                                            OPINION

CONTI, Senior District Judge.

       I.      Introduction

       Pending before the court is a motion for reduction of sentence pursuant to the First Step

Act of 2018 (the “First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194 (ECF No. 771) filed by

defendant Freddie Miller (“Miller” or “defendant”). For the reasons set forth in this opinion, the

motion for reduction will be granted in part and denied in part. The court will reduce Miller’s term

of supervised release, but declines to reduce his term of imprisonment.

       II.     Background

       On March 31, 2007, a federal grand jury returned an indictment charging Miller with: (1)

conspiracy to distribute and possess with the intent to distribute 50 grams or more of a mixture and

substance containing a detectable amount of cocaine base, and 5 kilograms or more of a mixture

containing a detectable amount of cocaine, in violation of 21 U.S.C. § 846 (count one); (2) one

count of possessing with intent to distribute fifty grams or more of cocaine base, in violation of 21

U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1)(A)(iii) (count fifteen); (3) one count of possessing

with intent to distribute less than 500 grams of cocaine, in violation of 21 U.S.C. § 841(a)(1) and

21 U.S.C. § 841(b)(1)(C) (count twenty); and (4) one count of possessing with intent to distribute
five grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. §

841(b)(1)(B)(iii) (count twenty-one). (ECF No. 15). On February 9, 2009, Miller entered a plea of

guilty to count fifteen of the indictment. (ECF No. 384.)

       On June 12, 2009, the court held a sentencing hearing. (Hearing Transcript (“H.T.”)

6/12/2019 (ECF No. 466).) The court’s findings with respect to the statutory penalties and

applicable guidelines were, in pertinent part, as follows:

           (1) the base offense level was 32;

           (2) the offense level was reduced by 2 points because the offense involved cocaine base
               and at least one other controlled substance;

           (3) the offense level was increased by two levels because a dangerous weapon was
               possessed in connection with the offense;

           (4) Miller was a career offender as defined in U.S.S.G. § 4B1.1(a), and, therefore, his
               base offense level was 37;

           (5) the offense level was decreased by 2 levels because Miller accepted responsibility
               for his criminal conduct;

           (6) the offense level was decreased by 1 level because Miller timely notified the
               government of his intention to plead guilty;

           (7) the total adjusted offense level was 34;

           (8) Miller had 16 criminal history points, and, because he is a career offender, his
               criminal history category was VI;

           (9) the statutory minimum term of imprisonment was ten years and the statutory
               maximum term of imprisonment was life;

          (10) the applicable guideline range for imprisonment was 262 months to 327 months;

          (11) the statutory minimum term of supervised release and the applicable guideline term
              of supervised release was five years;

          (12) the statutory maximum fine to be imposed was $4,000,000.00; and

          (13) the applicable guideline fine range was $17,500.00 to $4,000,000.00.



                                                 2
(Id. at 7-12.)

        Counsel for Miller requested the mandatory minimum term of imprisonment of ten years.

(Id. at 13.) The government explained that it generally was the policy of the Department of Justice

(“DOJ”) to request the court to sentence defendants convicted of crack-cocaine offenses under the

guidelines by applying a 1-to-1 ratio with powder cocaine. (Id. at 14.) The government, however,

explained that if the defendant was a “violent-type offender…[and]…firearms were involved[,]”

the DOJ policy was to request courts to sentence defendants convicted of crack-cocaine offenses

by applying the 100-to-1 ratio with powder cocaine. (H.T. 6/12/2019 (ECF No. 466) at 14.) The

government pointed out that three firearms were found with the crack cocaine attributed to Miller

and Miller was previously convicted of a robbery in which he used a firearm to rob a victim while

asking the victim whether he was selling marijuana. (Id.) The government argued that even if the

court applied the 1-to-1 ratio, Miller was subject to a statutory maximum twenty-year term of

imprisonment, and, as a career offender at the 1-to-1 ratio would have a guideline range for a term

of imprisonment of 151 months to 188 months. (Id. at 15.)

        The court imposed upon Miller a term of imprisonment of 185 months, which represented

a significant variance from the applicable guideline range of 262 months to 327 months, followed

by a term of supervised release of five years, no fine, and a special assessment of $100. (ECF No.

450.) The court considered the DOJ’s policy, which reflected that the DOJ believed the 100-to-1

ratio applied in crack-cocaine offenses was “overstated.” (H.T. 6/12/2009 (ECF No. 466) at 22.)

The court explained that it determined Miller’s sentence by considering all the factors set forth in

18 U.S.C. § 3553(a). The court recognized:

        -   the serious nature of defendant’s offense, which was reflected in Congress’ enactment
            of a ten-year statutory minimum term of imprisonment for the offense;

        -   the offense involved drugs and guns, which is a very dangerous combination;


                                                 3
       -   Miller had violence in his background, e.g., the robbery which involved holding the
           victim at gunpoint;

       -   Miller had a difficult childhood, lost both his parents, and did not graduate high school;

       -   the crack cocaine and powder cocaine disparity, which formed the basis for the variance
           in the guidelines from 262 months to 327 months down to 151 months to 188 months;

       -   a lengthy term of imprisonment was warranted in light of Miller’s criminal history and
           possession of firearms in the instant offense; and

       -   the lengthy term of imprisonment would deter criminal conduct and protect the public
           from further crimes by defendant.

(H.T. 6/12/2009 (ECF No. 466) at 22-31.) With respect to the sentencing range established by the

guidelines, the court explained:

               Now, the guidelines recognize the disparity between the crack and the
       powder cocaine. And also, the Court chose to vary from that significantly down,
       from over 260 months to the 185 months, but I chose to go to the higher end in the
       powder cocaine guideline range, and that is to recognize there's, there is a difference
       between the crack and the powder. Crack is, it's much more addictive. It is, it has
       had devastating effects in the community. And also, the fact that there were guns
       involved with this. And the, and the need to recognize that the other person, who
       was your girlfriend, she had no criminal background whatsoever, and she was going
       to -- she did the statutory mandatory minimum of 120 months. So, this additional
       time, I think, reflects the differences in the criminal backgrounds, and is an
       appropriate sentence, although, it's outside of the guideline range.

(Id. at 31.) With respect to avoiding unwarranted sentencing disparities, the court explained:

               The sixth factor is the need to avoid unwarranted disparity among
       defendants with similar criminal records who would have been found guilty of
       similar conduct. This is the one that, really, when you consider that your co-
       defendant, who was your girlfriend, received the statutory mandatory minimum,
       with no criminal history, I think that would have been an unwarranted sentence
       disparity, because she did not have a similar background, and would have received
       the same offense -- or would have received, and would have received a significantly
       -- it would not be a disparity that would be warranted. I am varying from the
       Sentencing Guidelines in a significant way, but I think that will help to avoid any
       sentence disparities giving rise from the powder crack disparity.




                                                 4
(Id. at 31-32.) Counts one, twenty, and twenty-one were dismissed upon the motion of the

government. (Id.) According to defendant, he was incarcerated in this case on July 12, 2006, and

his release date from the Bureau of Prisons (“BOP”) is January 16, 2020. (ECF No. 771 at 1);

(H.T. 6/12/2009 (ECF No. 466) at 19).

        On June 22, 2009, Miller filed a notice of appeal of his sentence. (ECF No. 452). On May

18, 2010, the United States Court of Appeals for the Third Circuit granted the government’s motion

to enforce the appellate waiver summary action and affirmed the judgment of this court. (ECF No.

566).

        On August 3, 2010, Congress enacted the Fair Sentencing Act and it was signed into federal

law. The Fair Sentencing Act reduced penalties for crack cocaine offenses and directed the United

States Sentencing Commission to review and within ninety days amend the advisory sentencing

guidelines to account for the reductions. On November 1, 2010, the relevant amendments to the

guidelines became effective. For example, under the statutory amendments, the mandatory

minimum sentence to which Miller was subject would be lowered from ten years to five years, the

statutory maximum term of imprisonment would be lowered from life to 40 years, and the advisory

guideline range for his term of imprisonment would be lowered from 262 months to 327 months

to 188 months to 235 months. 1




1
         Pursuant to U.S.S.G. § 4B1.1, defendant at the time he was sentenced was a career
offender. Under the FSA, the applicable statutory maximum term of imprisonment to count
fifteen is 40 years. Pursuant to § 4B1.1(b)(B), defendant’s offense level as a career offender,
which is based upon the offense’s statutory maximum term of imprisonment, is 34. Defendant’s
offense level is reduced by: (a) two levels because he accepted responsibility for his criminal
conduct by entering a plea of guilty, U.S.S.G. § 3E1.1(a); and (b) one additional level because he
timely notified authorities of his intention to enter a plea of guilty, U.S.S.G. § 3E1.1(b).
Defendant’s total adjusted offense level is, therefore, 31. An offense level of 31 and defendant’s
criminal history category of VI, result in a sentencing range of imprisonment of 188 months to
235 months.

                                                5
       On April 9, 2019, Miller filed a motion to reduce sentence under the First Step Act. (ECF

No. 771.) On April 22, 2019, the government filed a response in opposition. (ECF No. 775.) On

April 26, 2019, Miller filed a reply brief. (ECF No. 776.) The motion for reduction of sentence is

now ripe to be decided by the court.

       III.      Discussion

              A. The First Step Act Generally

       A district court has limited authority to modify a sentence. The court’s limited authority to

reduce defendant’s sentence under the First Step Act is provided by 18 U.S.C. § 3582(c)(1)(B).

Section 3582(c)(1)(B), in pertinent part, provides: “the court may modify an imposed term of

imprisonment to the extent otherwise expressly permitted by statute….” 18 U.S.C. §

3582(c)(1)(B) (emphasis added). The express provisions of the First Step Act provide this court

with the authority to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act…were in effect at the time the covered offense was committed.” First Step Act § 404(b).

“Section 2 of the Fair Sentencing Act increased the quantity of crack cocaine that triggered

mandatory minimum penalties.” United States Sentencing Commission, Office of Education &

Sentencing Practice, FIRST STEP Act, INSIDER EXPRESS SPECIAL EDITION, January 2019, at 1.

“Section 3 of the Fair Sentencing Act eliminated the statutory mandatory minimum sentence for

simple possession of crack cocaine.” Id.

       If a district court determines that a defendant is eligible for relief under the First Step Act,

the district court may exercise its discretion to reduce the defendant’s sentence. The First Step Act

provides: “Nothing in this section shall be construed to require a court to reduce any sentence

pursuant to this section.” First Step Act § 404(c). Courts construe this provision to mean that a

district court has discretion whether to reduce a sentence imposed upon a defendant who was



                                                  6
sentenced prior to the enactment of the Fair Sentencing Act. Ladd v. Kallis, No. 18-CV-1063, 2019

WL 1585110, at *2 (C.D. Ill. Apr. 12, 2019) (‘The First Step Act gave sentencing courts discretion

to resentence individuals such as Ladd, who had been sentenced prior to the Fair Sentencing Act.”);

United States v. Bishop, No. 10-CR-30166-JPG, 2019 WL 1377020, at *1 (S.D. Ill. Mar. 27, 2019)

(“Whether to reduce a sentence is at the discretion of the Court and is not required by the First

Step Act. First Step Act, § 404(c). In sum, the Court now may, but is not required to, reduce a

defendant’s sentence if application of a statutory range changed by the Fair Sentencing Act would

have resulted in a sentence lower than the defendant’s original sentence.”); United States v. Glore,

No. 99-CR-82-PP, 2019 WL 1060838, at *2 (E.D. Wis. Mar. 6, 2019) (“The First Step Act does

not mandate sentence reductions for defendants who meet these qualifications; it leaves to the

court's discretion whether to reduce their sentences.”); United States v. Davis, No. 07-CR-245S

(1), 2019 WL 1054554, at *3 (W.D.N.Y. Mar. 6, 2019) (“Relief under the First Step Act is

discretionary.”).

       The parties in this case dispute whether—if this court decides to exercise its discretion to

reduce defendant’s sentence—Miller is entitled to a limited or plenary resentencing under the First

Step Act. As discussed above, a district court’s limited authority to modify defendant’s sentence

is provided by § 3582(c)(1)(B), 2 which, in pertinent part, provides: “the court may modify an


2
        In Dillon v. United States, 560 U.S. 817 (2010), the Supreme Court of the United States
held that a defendant is not entitled to a plenary sentencing under § 3582(c)(2). Section
3582(c)(2) permits a court to modify a final sentence “in the case of a defendant who has been
sentenced to a term of imprisonment based on a sentencing range that has subsequently been
lowered by the Sentencing Commission.” 18 U.S.C. § 3582. The analysis in Dillon “[is not]
helpful in analyzing the sentence reduction authority Congress has granted the courts through §
404[,]” United States v. Rivas, No. 04-CR-256-PP, 2019 WL 1746392, at *7 (E.D. Wis. Apr. 18,
2019), because Miller is not requesting a reduced sentence based upon an amendment to the
sentencing guidelines; rather, Miller requests a reduced sentence “to the extent…permitted by
statute[,]” 18 U.S.C. § 3582(c)(1)(B), which is governed by § 3582(c)(1)(B). But see United
States v. Glover, No. 95-08021-CR, 2019 WL 1562833, at *9 (S.D. Fla. Apr. 11, 2019) (relying
upon, among other things, the Eleventh Circuit Court of Appeals’ interpretation of § 3582(c)(2)

                                                 7
imposed term of imprisonment to the extent otherwise expressly permitted by statute….” 18 U.S.C.

§ 3582(c)(1)(B) (emphasis added). The express provisions of the First Step Act provide this court

with the authority to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act…were in effect at the time the covered offense was committed.” First Step Act § 404(b). The

First Step Act does not expressly authorize a district court to conduct a plenary resentencing of the

defendant. This court cannot conduct a plenary resentencing 3 under the First Step Act because the

First Step Act specifically provides that the sentencing is limited to imposing a reduced sentence

“as if sections 2 and 3 of the Fair Sentencing Act” were in effect when the defendant committed

the offense. First Step Act § 404(b).

       Other district courts that have considered this issue under the First Step Act have held that

a defendant is not entitled to a plenary sentencing under § 3582(c)(1)(B). See e.g., United States

v. Buggs, No. 1:09-CR-147-2, 2019 WL 3282656, at *6 (W.D. Mich. July 22, 2019) (“Here the

Court previously determined, and reaffirms here, that the First Step Act does not provide for a

plenary-resentencing.”); United States v. Marin-Torres, No. 2:09-CR-262-RSL, 2019 WL

3253261, at *3 (W.D. Wash. July 19, 2019) (explaining that under the First Step Act the court is

authorized to only recalculate a defendant’s sentence as if the FSA was in effect when the

defendant committed the offense of conviction); United States v. Williams, No. CR 3:02-548-03-

CMC, 2019 WL 3251520, at *4 (D.S.C. July 19, 2019) (“although Defendant is eligible for

consideration of a reduced sentence under the First Step Act, he is not entitled to a full



under which a defendant is not entitled to a plenary resentencing to conclude a defendant is not
entitled to a plenary resentencing under § 3582(c)(1)(B)).
3
        The court at the time Miller was sentenced found he was a career criminal, and the First
Step Act did not alter that finding. The court, therefore, declines to consider Miller’s arguments
about the convictions underlying his career offender status and that he would not qualify as a
career offender under current law. See (ECF No. 771 at 9-10).

                                                 8
resentencing”); United States v. Rivas, No. 04-CR-256-PP, 2019 WL 1746392, at *8 (E.D. Wis.

Apr. 18, 2019) (“The First Step Act does not “expressly permit” the court to conduct a plenary

resentencing.”); United States v. Shelton, No. CR 3:07-329 (CMC), 2019 WL 1598921, at *2

(D.S.C. Apr. 15, 2019) (“Neither the Fair Sentencing Act nor the First Step Act expressly provide

for a full or plenary resentencing for reconsideration of original sentencing determinations.”);

United States v. Glover, Crim. Action No. 95-08021, 2019 WL 1562833, at *10 (S.D. Fla. Apr.

11, 2019); United States v. Perkins, No. CR06-0114-LRR, 2019 WL 1578367, at *3 (N.D. Iowa

Apr. 3, 2019) (“a full resentencing is neither required nor called for”); United States v. Russo, No.

8:03CR413, 2019 WL 1277507, at *1 (D. Neb. Mar. 20, 2019) (“Third, the Court cannot conclude

that the First Step Act anticipates a full re-sentencing with application of laws and Guidelines that

have changed since a defendant’s original sentencing, other than the retroactive application of the

reduced penalties for crack cocaine set out in the Fair Sentencing Act.”); 4 Davis, 2019 WL

1054554, at *2 (“Nowhere does the Act expressly permit the type of plenary resentencing or

sentencing anew that Davis advocates.”); but see United States v. Green, No. CR98-5067 BHS

(W.D. Wash. Apr. 24, 2019) (applying the rule of lenity and finding “the most natural reading of

the…[directive to court in the First Step Act to resentence as if sections 2 and 3 were in effect at

the time the defendant was sentenced is] is to have…[the] current Court impose a reduced sentence

as if the current statutes were in place when…[the defendant] committed his offenses”). 5


4
       The court in Russo explained its rationale for why a defendant is not entitled to a full
resentencing under the First Step Act as follows: “If the Court were to engage in such a re-
sentencing, applying other laws and Guidelines that have been changed since Russo’s original
sentencing, it would work an injustice to offenders sentenced in the past who did not have a crack
cocaine conviction qualifying for sentence reduction pursuant to the Fair Sentencing Act of 2010.”
United States v. Russo, No. 8:03CR413, 2019 WL 1277507, at *1 (D. Neb. Mar. 20, 2019).
5
        Unlike the court in Green, this court finds the directive in the First Step Act that the court
shall “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act…were in
effect at the time the covered offense was committed[,]” First Step Act § 404(b) is not

                                                  9
       A court must, however, consider the factors set forth in 18 U.S.C. § 3553(a) when reducing

a sentence; indeed, nothing in the First Step Act of § 3582(c)(1)(B) nullified the mandate in §

3553(a) that “[t]he court, in determining the particular sentence to be imposed, shall consider” the

§ 3553(a) factors. 18 U.S.C. § 3553(a); United States v. Lewis, No. CR 08-0057 JB, 2019 WL

1923047, at *24 (D.N.M. Apr. 30, 2019) (“The Court concludes that, although the First Step Act

does not require a full resentencing with the defendant present, the First Step Act permits a court

to consider the 18 U.S.C. § 3553(a) factors in determining whether a First Step Act-eligible

defendant’s circumstances warrant a sentence reduction, and to what extent the court should reduce

his or her sentence.”); United States v. Allen, No. 3:96-CR-00149-RNC-3, 2019 WL 1877072, at

*4 (D. Conn. Apr. 26, 2019) (“Any potential disparity can be considered in deciding whether to

grant a sentence reduction under the First Step Act.”); United States v. Simons, No. 07-CR-00874,

2019 WL 1760840, at *7 (E.D.N.Y. Apr. 22, 2019) (finding reduction of the defendant’s sentence

was warranted after consideration of the § 3553(a) factors).

       Based upon the foregoing, the court will determine whether to exercise its discretion to

reduce Miller’s sentence, and, if so, conduct a resentencing limited to consideration of the §

3553(a) factors and as if sections 2 and 3 of the Fair Sentencing Act were effective on the day

Miller committed his offense of conviction.

       B. The Court’s Discretion

       Under the Fair Sentencing Act, the statutory minimum term of imprisonment applicable to

count two is reduced from ten years to five years and the advisory guidelines range as a career



ambiguous and subject to the rule of lenity. United States v. Flemming, 617 F.3d 252, 269 (3d
Cir. 2010) (explaining the rule of lenity should not be invoked merely to resolve difficult
questions of interpretation, but should only be applied in situations involving “grievous
ambiguity or uncertainty in the statute”) (quoting Muscarello v. United States, 524 U.S. 125,
138-39(1998)); United States v. Pollen, 978 F.2d 78, 85 (3d Cir. 1992).

                                                10
offender, which is based upon the applicable statutory maximum term of imprisonment, is reduced

from 262 months to 327 months to 188 months to 235 months. The applicable statutory term of

supervised release applicable to Miller is reduced from a statutorily required term of five years to

a statutorily required term of four years. 21 U.S.C. § 841(b)(1)(B)(iii). Miller requests under the

First Step Act a reduction of his term of imprisonment from 185 months to 165 months and a

reduction of his term of supervised release from five years to four years. (ECF No. 771 ¶ 4.) He

argues that if the court grants him the relief he seeks, he would be entitled to immediate release

from imprisonment. (Id.)

       The court declines to exercise its discretion to reduce Miller’s term of imprisonment.

Although the Fair Sentencing Act reduced the sentencing guideline range for imprisonment

applicable to Miller, the court did not sentence him to a term of imprisonment in accordance with

the sentencing guidelines applicable to him prior to the enactment of the Fair Sentencing Act, i.e.,

in accordance with a guideline range of 262 months to 327 months. In a typical case, the sentencing

guidelines are “are in a real sense the basis for the sentence.” Molina-Martinez v. United States,

136 S.Ct. 1338, 1345 (2016). This case, however, is not typical. This case is one of the “rare

case[s]” in which a district court “disregard[s] the Guidelines as too severe in such a way” that a

change in the guidelines does not affect the sentence imposed. United States v. Langford, 516 F.3d

205, 208 (3d Cir. 2008); United States v. Crews, 494 F. App'x 240, 241 (3d Cir. 2012). The court—

in consideration of the § 3553(a) factors and the disparity in the guidelines between powder-

cocaine offenses and crack-cocaine offenses—granted Miller a significant variance and applied to

his case a guideline range for a term of imprisonment of 151 months to 188 months. The court

sentenced Miller to a term of imprisonment of 185 months, which is near the high-end of that

range, because of his violent background, crack is more addictive than powder cocaine, three



                                                11
firearms were found in connection with the offense, and Miller’s codefendant, who did not have a

criminal history, was sentenced to the statutory mandatory minimum term of imprisonment of 120

months. In other words, Miller’s variance was not imposed under pre-Fair Sentencing Act

Amendments; indeed, while the court acknowledged the crack cocaine sentencing range of 262

months to 327 months, it rejected that range and used as its starting point the powder cocaine

guideline range of 151 months to 188 months. Miller’s motion for a reduced sentence with respect

to his term of imprisonment will, therefore, be denied.

       The court will, however, exercise its discretion to reduce Miller’s term of supervised

release to four years. The court imposed upon him a term of supervised release in accordance with

the pre-Fair Sentencing Act statutory minimum term of supervised release of five years, but the

applicable statutory minimum term of supervised release under the Fair Sentencing Act is now

four years. The sentence reduction is appropriate because, among other reasons, Miller, who will

be released from custody in three months, has plans to live with the mother of his children upon

his release from the BOP. Miller while incarcerated obtained his General Education Diploma,

(ECF No. 771-2 at 1), and completed two drug abuse education courses (id. at 3-4). The court is

encouraged that with a stable living situation, Miller upon release will be able to live a law-abiding

and productive life; indeed, the government does not object to Miller’s request to reduce his term

of supervised release from five years to four year, (ECF No. 775 at 7 n.2). The motion for reduction

of sentence will, therefore, be granted with respect to his term of supervised release and Miller’s

term of supervised release will be reduced from five years to four years.

   C. Defendant’s Appearance at a Hearing

       Federal Rule of Criminal Procedure 43(b)(4) provides:

       (b) When Not Required. A defendant need not be present under any of the
       following circumstances:


                                                 12
                                              …
       (4) Sentence Correction. The proceeding involves the correction or reduction of
       sentence under Rule 35 or 18 U.S.C. § 3582(c).

FED. R. CRIM P. 43(b)(4). The Advisory Committee’s notes to Rule 43 provide:

       The second issue addressed by the amendment is the applicability of Rule 43 to
       resentencing hearings conducted under 18 U.S.C. § 3582(c). Under that provision,
       a resentencing may be conducted as a result of retroactive changes to the Sentencing
       Guidelines by the United States Sentencing Commission or as a result of a motion
       by the Bureau of Prisons to reduce a sentence based on “extraordinary and
       compelling reasons.” The amendment provides that a defendant's presence is not
       required at such proceedings. In the Committee's view, those proceedings are
       analogous to Rule 35(b) as it read before the Sentencing Reform Act of 1984, where
       the defendant's presence was not required. Further, the court may only reduce the
       original sentence under these proceedings.

FED. R. CRIM. P. 43, Adv. Committee n.

       The First Step Act proceeding in this case is a proceeding involving the reduction of

defendant’s sentence under § 3582(c)(1)(B). A plain reading of Rule 43(b)(4) provides that

Miller’s appearance is not required for the court to reduce his sentence under § 3582(c)(1)(B). The

court is not constrained to follow the Advisory Committee’s note set forth above that suggests

Rule 43(b)(4) applies only to proceedings under § 3582(c)(2). The court in United States v.

Downin, 884 F.Supp. 1474 (E.D. Cal. 1995), explained:

               The Supreme Court teaches that advisory committee notes are “of weight”
       in the construction of the federal rules, but are not determinative. Torres v. Oakland
       Scavenger Co., 487 U.S. 312, 316, 108 S.Ct. 2405, 2408, 101 L.Ed.2d 285 (1988).
       Accordingly, they should be relied upon only where there is an ambiguity in the
       text of the rule which necessitates resort to extrinsic aids. See Zaldivar v. City of
       Los Angeles, 780 F.2d 823, 831 n. 9 (9th Cir.1986) (advisory committee notes
       guide interpretation of ambiguous rules); see also Tello v. McMahon, 677 F.Supp.
       1436, 1441 (E.D.Cal.1988) (principles of statutory construction generally).
       Although it has been said that the advisory committee notes more accurately reflect
       actual congressional intent and are thus entitled to greater weight than other forms
       of legislative history, see United States v. Anderson, 942 F.2d 606, 611 (9th
       Cir.1991), they remain extrinsic sources. Where the language of a rule is
       unambiguous, it is conclusive, and resort to such extrinsic sources is unnecessary
       since construction is unnecessary. See Tello, 677 F.Supp. at 1441.



                                                13
United States v. Downin, 884 F. Supp. 1474, 1479 (E.D. Cal. 1995). The plain language of Rule

43, which refers to the entirety of 18 U.S.C. § 3582(c), therefore, controls in this case. The court

is not required to hold a hearing at which Miller is present to reduce his term of supervised release.

   VI.       Conclusion

         Miller is entitled to seek relief under the First Step Act. The court will exercise its discretion

to reduce his term of supervised release to four years. The court declines to exercise its discretion

to reduce Miller’s term of imprisonment. The motion for reduction of sentence (ECF No. 771)

will, therefore, be granted in part and denied in part.

         Appropriate orders will be entered.

                                                 BY THE COURT,

Dated: November 6, 2019                          /s/ JOY FLOWERS CONTI
                                                 Joy Flowers Conti
                                                 Senior United States District Court Judge




                                                    14
